 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDgo to Ayuso's office.Her testimony then becomes confusing.At best it would indi-cate that she met Pacheco, Hector Cintron Ayuso(Cintron),Respondent's generalmanager, and Ayuso-one of them said, "Go and,lock yourself in the bathroom untilafter the elections."When she refused,Ayuso told her to use an inside stairway fromhis office to the offices of a lawyer in the building.This she did not do.In addition to the above,Cunipiano testified that Pacheco gave her $2 to go to themovies.On cross-examination she testified that at the end of the lunch hour (onApril 25), before the election, she met Pacheco and told him that "Ayuso wanted meto go to the movies" and Pacheco"pulled out $2 and gave" it to her.All of the above testimony by Cunipiano was uncorroborated.Ayuso's testimonywith reference to his conversation with Cunipiano during the period in question was,he remonstrated,concerning her habitual tardiness.By stipulation this was corrobo-rated by Ayuso's secretary.Ayuso denied offering her a car and a salary increasefrom$173 to$250 a month,denied offering her any inducement to abstain fromvoting, denied authorizing anyone to give her any money,and asserted he did notthink she had even the right to vote because she was a conditional employee. Inaddition,Ayuso testified, in effect, that it was ridiculous to think he would offersuch inducements to Cunipiano to refrain from voting because"Iknew we hadenough votes. .Pacheco testified that at lunch time on the day of the election he was talking to agroup of fellow workers when Cunipiano asked him for $2 to go to the movies. Twowitnesses testified that they were present when Cunipiano called Pacheco aside, spoketo him out of their hearing, and saw Pacheco hand some money to Cunipiano. Pa-checo admits giving the money; he had done so often in the past.He denied thatanyone had given him instruction to give the money to Cunipiano on this occasion.There is unrebutted testimony that Cumpiano was in the habit of borrowing money.In the light of all the facts it seems unlikely that Ayuso would make such ex-travagant offers to induce Cunipiano not to vote.She was but 1 employee out of47 eligible to vote, of whom 46 voted.I find that Cunipiano's testimony as to offers of inducements and other suggestedactions to refrain from voting is incredible;also, that she, for reasons of her own,solicited the $2 from Pacheco.Further,Ifind that the General Counsel has notproven,by a preponderance of evidence,the allegations set forth in the caption ofthis section.I recommendtheybe dismissed.Upon the basis of the foregoing findings of fact,the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.Respondent is engaged in commerce and in activities affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organizationwithinthe meaning of Section2(5) of theAct.3.Respondent has not engaged in unfair labor practices as alleged in the complaint.[Recommendations omitted frompublication.]Local 324, International Union of Operating Engineers, AFL-CIOandBrewer's City Coal Dock.Case No. 7-CC-118. April24, 1961DECISION AND ORDEROn August 29, 1960, Trial Examiner William Seagle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent did not engage in the alleged unfair labor practices asset forth in the copy of the Intermediate Report attached hereto andrecommending that the complaint be dismissed.Thereafter, theGeneral Counsel filed exceptions to the Intermediate Report and abrief in support thereof.131 NLRB No. 36. LOCAL 324, INT'L UNION OF OPERATING ENGINEERS229The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modified herein.1.We find, as did the Trial Examiner, that the Respondent did notthreaten, coerce, or restrainWellpoint, the secondary employer, inviolation of Section 8(b) (4) (ii) (B) of the Act. In agreement withthe Trial Examiner, we find that the Respondent's business agent,Giaimo, did not threaten the Wellpoiht supervisor, Davidson, with anyreprisals ifWellpoint accepted the delivery of Brewer's sand, butmerely informed him of the existence of the strike at Brewer's andappealed to him not to use Brewer's sand until the strike was over.2.We also find, as did the Trial Examiner, that Supervisor David-son, who in the absence of Superintendent La Russo was the topmanagement representative on the project, was not an "individualemployed by any person" within the meaning of clause (i) of Section8(b) (4), and that for this reason the Respondent by inducing David-son to refuse to accept the delivery of two carloads of Brewer's sanddid not violate Section 8(b) (4) (i) (B) of the Act.InCarolina Lumber 1the Board found that the term "individualemployed by any person" as used in clause (i) of Section 8(b) (4)refers to "supervisors who in interest are more nearly related to rank-and-file employees than to management, as the term is generallyunderstood."Accordingly, the Board found that a project superin-tendent who was free to exercise authority, including requisitioningand purchasing supplies, without immediate on-the-job supervision,was not an "individual."On the other hand, the Board also foundthat a working foreman, who had no authority beyond supervisinga small group of laborers, was an "individual" within the meaning ofclause (i).2 In the instant case, the record shows that Davidson wasa supervisor who under general supervision of Superintendent LaRusso was in charge of the installation of dewatering equipment onthe construction site.Superintendent La Russo was the top manage-ment representative on the job.He hired and had charge of all menworking on the project.He did all the buyingof materialsrequiredand could reject any of such materials.He apparently had authorityto make independent decisions without consulting the home office ofhis company.As La Russo did all the buying for the project, which'Local 505,International Brotherhood of Teamsters,etc(Carolina Lumber Co.),,130NLRB 14382 See alsoAlpert v. Excavating and Building MaterialChauffeursand Helpers LocalUnion No.319, etc.(Consalvo Trucking,Inc.),184 F. Supp.558 (D.C.Mass),whereJudge Wyzanskl found that "Section 8(b) (4) (1) is concernedwith appealsaddressed tothose whoperform services manually orclerically,or who manually use goods, or whohave minor supervisory functions." 230DECISIONSOF NATIONAL LABOR RELATIONS BOARDtook a considerable amount of his time, Davidson, would be left "incharge" of the project in La Russo's absence.Davidson was spe-cifically instructed by La Russo in case of labor trouble or any otherproblem arising in his absence to do what he thought best and thatLa Russo would handle it from there.Davidson testified, withoutcontradiction, that at the time of the incident and generally duringLa Russo's absence "this type of problem was in his hands," that hewas "in charge" of the project, and that as the "top man" he had alsoother problems to deal with.3On the entire record we find that Superintendent La Russo, whowas the top management representative on the project with authorityto make independent decisions without immediate on-the-job super-vision,was "more nearly related to the managerial level than torank-and-file employees," and therefore was not an "individual em-ployed by any person" within the meaning of clause (i) of Section8 (b) (4).'We further find that Supervisor Davidson, who in Super-intendent La Russo's absence from the project had authority to makedecisions in dealing with problems arising at the project withoutimmediate on-the-job supervision, was also not an "individual em-ployed by any person" within the meaning of Section 8(b) (4) (i) ofthe Act while so substituting for La Russo.'[The Board dismissed the complaint].CHAIRMAN MCCULLOCH and MEMBER BROWN took no part in theconsideration of the above Decision and Order.8BusinessAgent Glaimotestifiedthat on theday in questionhe approached Davidson,whom-he knew to be an assistant to La Russo,asked him where La Russowas, and whowas in charge when La Russo was not there,and that Davidson said that he was It wasafter Glaimo thus ascertainedthat Davidson was in charge in La Russo's absence that hehad asked Davidsonnot to accept the deliveryof Brewer's sand' Of.Copeland Refrigeration Corporation,118 NLRB 1364, where theBoard excludedfrom the unit,as a person"primarily allied withmanagement,"an employeewhosub-8ttitutedas head ofthe purchasing department during thefrequent absencesof the chiefpurchasing agent, andwho in exercising thismanagerialprerogativeused independentjudgmentSee alsoTheSanta Fe TrailTransportationCompany,119 NLRB 1302, wherethe Board found that a8ubststutefor an employeein chargeof a freight terminal whoacts as an employer'srepresentativein solicitingfreight businessand protecting em-ployer's interest was a managerialemployee5 Board Member Rodgersagrees that Supervisor Davidson was "in charge" of theproject in La Russo's absence.For this reason he agrees that Davidsonwas not an"individual" within themeaning of Section 8(h) (4) (1).See Member Rodgers'concurringopinion inCarolinaLumber.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe complaintchargesLocal 324,InternationalUnion of OperatingEngineers,AFL-CIO,with violation of Section8(b)(4)(i)and (ii)(B) of the Act ingeneralterms.However,the specific violation alleged in paragraphs numbered 10 and 11of the complaint is that on or aboutDecember 11, 1959, theunion, throughits agent,AnthonyGiaimo,induced,encouraged,threatened,coerced, and restrained individ-uals employedby WellpointDewateringCorporationnot "to perform services inthe course of their employment" with the result that suchindividuals refused to per-form such services. LOCAL 324,INT'L UNIONOF OPERATING ENGINEERS231These allegations of the complaint having been denied by the union, a hearing withrespect to them was held by the duly designated Trial Examiner at Grand Rapids,Michigan, on July 27, 1960. It should be noted that no representative of Brewer'sCity Coal Dock, the Charging Party, appeared at the hearing or testified in supportof the charges.Subsequent to the hearing, counsel for the General Counsel filed abrief which has been considered by the Trial Examiner.Based upon the record so made, and on my observation of the witnesses, I herebymake the following:FINDINGS OF FACTI.THE UNIONLocal 324,InternationalUnionof Operating Engineers,AFL-CIO (hereinafterreferredto asthe Union),isa labor organization within the meaning of Section2(5) of the Act.II.THE EMPLOYERSBrewer's City Coal Dock (hereinafter denominated Brewer's) is a copartnershipconsisting of Cornelius and Henrietta J. Brewer who do business under the name ofBrewer's City Coal Dock.The copartnership, which has its principal office andplace of business at Holland, Michigan, is engaged in the business of selling anddistributing ready-mix concrete aggregates, coal, and sand.The total sales ofBrewer's for the calendar year 1959 to businesses meeting the Board's jurisdictionalstandards exceeded $55,000.WellpointDewatering Corporation (hereinafter denominatedWellpoint) is asubsidiary of Griffin Wellpoint Corporation.Wellpoint, which is a New York cor-poration, is engaged in the dewatering and stabilization of the soil in connection withconstruction projects in at least three States of the Union other than New York,namely Florida, Texas, and Indiana, and performs in these States services valuedin excess of $50,000.At the time of the violation charged in the complaint, Well-point was engaged in the dewatering of the site of a powerplant being constructedat Fort Sheldon, Michigan, for Consumers Power Company, a public utility whichannually receives gross revenue in excess of $11,000,000.The name of the generalcontractorconstructingthe powerplant for Consumers was Townsend &Bottum.III.THE ALLEGED UNFAIR LABOR PRACTICEThe Union, together with Local 406 of the General Teamsters Union, affiliatedwith the International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO, had been joint bargaining representative at Brewer'ssince 1953.Two days before Labor Day in 1959, the two unions went out on strikeover the negotiation of a new contract, and this strike was continuing at the timethatWellpoint commenced dewatering the site for the construction of the Consum-ers powerplant at Fort Sheldon, Michigan.This work has not yet been completed.The incident that forms the basis of the charge against the Union occurred a weekor two before Christmas 1959.There are two versions of this incident, one byJames K. Davidson, who, under the general supervision of one LaRusso, was incharge of the installation of Wellpoint equipment in connection with dewatering ofthe site of the Consumers powerplant,' and the other by Anthony Giaimo, businessagent of Local 324.2Davidson testified as follows: On the day in question two dump trucks loadedwith sand-they were the first two truckloads of sand to arrive on the jobsite-approached the Wellpoint job.He went over and asked the drivers if the sand wasfor the Wellpoint job, and they replied in the affirmative.He told them to waitwhile he went to find the best place to dump the sand. On the way back, he metGiaimo who asked him whether he was going to use the sand.When Davidsoninformed Giaimo that such was his intention, the latter said to him: "Well, that1In supervising the installation of Wellpoint equipment, Davidson engaged in consider-able traveling over the United StatesOf course, he performed no physical labor himself,merely supervising the installation crewsAlthough La Russo was his superior, theformer appears to have been principally engaged in buying activities.Davidson was infull charge when La Russo was away2Davidson and Giaimo were the only two witnesses at the hearing, which opened at10 a.m. and closed at 12.25 p in. It did not take much more than an hour to completethe examination of both Davidson and GiaimoThe rest of the time was spent In off-the-record discussions and In oral argument at the conclusion of the hearing. 232DECISIONSOF NATIONAL LABOR RELATIONS BOARDthey had pickets around, picketing the plant,3 andhe didn't know if his men 4 wouldhandle the sand or not." 5As Davidson had been instructed by LaRusso that if labortrouble should develop, he should do what he thought best at the moment, and reportthe matter to him.Davidson told Giaimo that he would send the sand back, andGiaimo could take the matter up with LaRusso.As Davidson put it: "I was toobusy to debate the point."Davidson also reported the incident to LaRusso, and thiswas the last contact that he had with the matter.Davidson testified that he was not sure whether the first two truckloads of sandwhich he sent back had the name of the supplier on them.While he also testifiedthat there were no further interruptions in the delivery of sand, and that they ob-tained all the sand which they needed on the job,6 he had no direct firsthand know-ledge concerning the supplier or suppliers of this sand.He did testify that he wassubsequently told by LaRusso that the first loads of sand had been from Brewer's,and that the sand had been ordered from Brewer's but he was not told by LaRussowhose sand was being delivered, and it was merely his surmise that subsequent loadsof sand did not come from Brewer's, the surmise being based on the fact that thetrucks were not Brewer's.He finally exclaimed: "I don't know whose sand it was."Giaimo testified with respect to the delivery of the sand as follows: On the dayin question he was in the Townsend and Bottum office, and as he looked out of thewindow, he saw two Brewer's trucks drive on the project with loads of sand.Hewalked out and found Davidson whom he asked if LaRusso was around.Wheninformed by Davidson that LaRusso was away from the project, Giaimo pointed outtoDavidson that the trucks were Brewer's and said to him that "we had a picketline-by we, I mean the Teamsters and Operating Engineers-had a picket line atBrewer's City Coal Dock and the trucks were coming through our picket line andwe would appreciate it if he did not use the material until after the strikewasover."[Emphasis supplied.]Davidson said nothing at all to Giaimo in reply but did sayto one of the drivers something which Giaimo, being too far away, could not over-hear.Giaimo did observe that the trucks, which had the name of Brewer's on them,turned around and left.Giaimo specifically denied that he ever said anything tothemembers of the Union about not handling the sand, and he testified that henever discussed the matter with LaRusso, although he had subsequent meetings withhim.However, Giaimo did ask a "fellow" who was not the union steward, to lethim know "if any of Brewer's trucks came on the job . .." but he received no suchreports, and he, himself, during subsequent visits to the jobsite, which occurred aboutonce a week, did not observe any trucks of Brewer's delivering sand. Indeed, thetrucks which he did observe delivering sand were not Brewer's trucks.In the course of his examination, Giaimo's attention was called by counsel for theRespondent to the conflict between his testimony and that of Davidson, and he wasasked how he could be sure that his testimony rather than Davidson's was correct.Giaimo replied that when the strike started at Brewer's he had sought his advice,and had been told by him that he could only "ask the contractors not to use materialsthat had gone through the picket line," and that in approaching Davidson he hadmerely carried out this advice.Not only is there no evidence that Giaimo ever attempted to induce the membersof the Union not to handle Brewer's sand-indeed such an attempt would have beenpointless since Davidson had readily acceded to his request-but Davidson, whenasked whether the job had been held up in any way because he had sent back thetwo truckloads of sand, replied: "No, it was not." It is also undisputed that theapproach of Giaimo to Davidson did not result in the refusal of the members of theunion to perform any services normally performed.I do not believe it is necessary for me to determine whether Giaimo's musing aboutwhether his men would handle the sand amounted to a threat since I have reached8 The "plant" to which Davidson was referring was not the powerplant under construc-tion but Brewer's place of business in Holland, Michigan, which was 8 to 10 miles fromthe construction siteI The "men" referred to were the members of Local 324 on the construction job. Sevenmembers of the local were employed by Wellpoint and about 30 of them were employedby Townsend & Bottum.3 On cross-examination, Davidson gave a somewhat different version of what he remem-bered Giaimo to have said.Thus, he testified : "I asked or rather Mr Giaimo asked meif I was going to use the sand. I replied that I was. He saidhe didn't think it wouldbe agoodidea because he didn't know if his men would handle it or not.I said allright I will send the sand back " It should be noted that Davidson did not now make anyreference to the picketing of any plant.6 This was from 2,000 to 2,500 yards of sand. LOCAL 324, INT'L UNION OF OPERATING ENGINEERS233the conclusion that Giaimo's rather than Davidson'sversion of the conversationbetween them must be accepted.I have not reached this conclusion because I doubtat all the veracity of Davidson.Indeed,my contact with him,as well as with Giaimo,was so brief that I should hesitate to reach any conclusion with respect to the testi-mony of either of them that was based solely on what is called "demeanor" evidence.I believe that Davidson,aswell as Giaimo,testified in accordance with his bestrecollection.It seems to me, however,that there is more reason to rely on Giaimo'sthan on Davidson's recollection.It is my distinct impression that Davidson attachedvery little importance to his encounter with Giaimo,and, treated the whole incidentin a rather casual and offhand manner. This is apparent alone from his testimonythat he was "too busy to debate the point," and his inability to recollect whether thetrucks about which Giaimo had talked to him were Brewer's, despite the fact Giaimohad called his attention to the ownership of the trucks.Thus, it is not very likelythat he would remember too well precisely what Giaimo had said to him more than7months earlier.Moreover,it is apparent from his testimony that he was notrepeatingGiaimo's exact words, since his version of the conversation on cross-examination was not the same as on direct examination.On the other hand, whileGiaimo, too,may not have remembered the precise words he used in talking toDavidson,it is likely that he would be careful and circumspect in his choice of words,since he had sought and received legal advice as to how he should comport himself.The fact that the words Giaimo used were not followed by coercive deeds is alsopersuasive that the words themselves were not of a threatening nature.Finally, itisapparent from Giaimo's testimony itself that he was being entirely candid as awitness.He made no effort to conceal the fact that the first two truckloads of sandcame from Brewer's, although Davidson had been unable to identify them, nor didhe attempt to conceal the fact that he had asked someone on the job to keep himinformed of sand deliveries by Brewer's.The admission of these facts were cer-tainly not to his interest.I find, therefore,that Giaimo merely informed Davidsonof the existence of the strike at Brewer's,and appealed to the latter not to useBrewer's sand until the strike was over.As for the question whether Giaimo's appeal to Davidson served to prevent anyfurther delivery of Brewer's sand to the jobsite, the proof of this can hardly be saidtomeet the requirements of the best evidence rule.Davidson,the only witness onbehalf of the General Counsel,had no direct knowledge concerning the deliveriesof sand. Indeed, as already mentioned,if it had not been for Giaimo's testimony,there would not even be any proof that the first two truckloads of sand that wereturned back were Brewer's. It is true that Giaimo also testified that he neitherobserved any further deliveries of sand by Brewer's, nor received any informationconcerning such deliveries.It is possible, however, that Brewer's did deliver sandon days when Giaimo was not on the jobsite, or that trucks that did not bear thename of any supplier were used to deliver the sand. But whatever inferences mightbe justified by Giaimo's testimony are greatly weakened,if not undermined, by thefailure of Brewer's to participate in any way in the hearing.For all that appearsto the contrary, this lack of interest may have been due to the fact that the orderfor the sand may have been canceled for reasons that had nothing to do withGiaimo's appeal to Davidson.Conceivably, Brewer's may have been unable, as aresult of the strike,or for some other reason,to obtain sufficient sand to supply allof its customers,and may have decided,therefore,to supply more favored customers.Imust conclude therefore,that there is no satisfactory proof that Giaimo's inter-vention had any greater effect than to prevent the unloading of the first two truck-loads of sand.N. THE LAW OF THE CASEDespite the variance between the specific violation alleged in the complaint and thespecific violation which the General Counsel attempted to prove, it would seemthat this variance was not fatal,since the complaint also alleged generally the viola-tion of Section 8(b)(4)(i)and (ii) (B), and the issue whether the Respondent in-duced the secondary employer not to accept the primary employer's sand, or threat-ened reprisals if it were accepted,was fully litigated at the hearing without objectionby either party.I have found that Giaimo,the business agent of the Respondent,did not threatenDavidson,the supervisor ofWellpoint.Thus, the actual issue is whether theRespondent's agent violated the Act by inducing Wellpoint's supervisor to refrainfrom accepting the two truckloads of sand which Brewer's had attempted to deliver.Insofar as pertinent to this case,Section 8(b)(4)(i) and(ii)(B) provide that it shallbe an unfair labor practice for a labor organization or its agents 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4) (i) to engage in, or to induce or encourage any individual employed byany person engaged in commerce or in industry affecting commerce to engagein, a strike or a refusal in the course of his employment to use, manufacture,process, transport, or otherwise handle or work onanygoods, articles, materials,or commodities or to perform any services; or (ii) to threaten, coerce, or restrainany person . . . affecting commerce, where in either case an object thereof is(B) forcing or requiring any person to cease using,selling,handling, trans-porting, or otherwise dealing in the products of any other producer, processor,or manufacturer, or to cease doing business with any other person, ... .In the only judicial decision construing these provisions to which my attention hasbeen called,7 the court aptly characterized the type of conduct proscribed by Section8(b) (4) (i) as "prohibited inducements," and the type of conduct proscribed bySection 8(b),(4)(ii) as "prohibited threats."Absent any threats by the union, thecourt held that Section 8(b)(4),(i)(B) had not been violated by the union whereit attempted to enforce its contract with a prime construction contractor, under whichsubcontractors also were required to observe the contract's provisions, throughinducement of the construction job superintendent to terminate a subcontract witha nonunionsubcontractor from whom the union had been seeking to gain recog-nition.In coming to this conclusion, the court reasoned that:Unlike § 8(b),(4)(ii)'(B), § 8(b)(4),(i) has not within its scope conduct whichhasmerely the object of persuading another to cease doing business.§ 8(b)'(4) (i) is concerned with appeals addressed to those who perform servicesmanually or clerically, or who manually use goods, orwho have minor super-visory functions.It does not cover appeals to those who on behalf of theiremployer have power lawfully to terminate, cease, or otherwise control businessrelationswith the so-called primary employer. [Emphasis supplied.]The court also reasoned that, in view of the provisions of the First Amendment,and of Section 8(c) of the Act, which protects the right of free speech in theabsence of threats of reprisals, it could not have been the intention of Congress toprevent aunion or itsrepresentatives from addressing "noncoercivepleas to em-ployers or to individuals who had authority on behalf of the employer to make andterminatecontracts."Four of the Board's Trial Examiners have already had occasion to consider howhigh up in the pyramid of management Congress intended to go in enacting Section8(b)(4)(i), but have reached diverse conclusions.One Trial Examiner has reachedthe conclusion that the provision prohibits inducement of supervisors only when thesupervisor is being induced "to do something against the interest of his employerrather than the contrary." 8Two other Trial Examiners, while agreeing that Sec-tion 8(b) (4) (i) extends to supervisors, would not include in this category individualproprietors, partners, and the officers of corporations.°The fourth Trial Examiner,after a searching and painstaking analysis of the legislative history, has come tothe same conclusion as Judge Wyzanski, namely that Section 8 (b) (4) (i) extendsonly to working foremen.10In view of the extendedexaminationwhich thequestionhas already received,there would be little justification for my setting forth in detail the basis for myconcurrence in the view that Section 8(b) (4) (i) extends only to such minor super-visory employees as working foremen.Imustsay, however, that I attach moreimportance to the language ofSection 8(b) (4) (i) than to its legislative history,ll'Alpert V. Excavating and Building Material Chauffeurs and Helpers Local UnionNo. 319, etc (Consalvo Trucking, Inc ),184 F. Supp. 558 (D.C. Mass.).B TrialExaminerWallace E Royster inAmalgamated Meat Cutters etc (PeytonPacking Company, Inc ),131 NLRB 406B Trial Examiner Ramey Donovan inUpholsterers Frame & Bedding Workers (Minne-apolisInternationalFurniture Co ),132NLRB 40, and Trial Examiner Martin SBennett inInternational Brotherhood of Teamsters,etc (LohmanSales Co.),132 NLRBNo 67.10 Trial Examiner A. Norman Somers inLocal 29 b, International Brotherhood of Team-sters, etc (Van Transport Line, Inc ),131 NLRB 242u All Government lawyers dote on legislative history. I suppose it is because, beinglocated at the seat of government, it is so readily available to them.While legislativehistory is of some value in illuminating the background of a statute, it has been myexperience that it rarely supplies anything conclusive as to any particular point at issue.In the last analysis,it is the language of the statute that counts, and, if it is not seri-ously ambiguous,all the legislativehistoryin the world should not prevail against it. BARR'S JEWELERS235especially when the provision is considered in relation to Section 8(b) (4) (ii) of theAct.To be sure, Section 8(b)(4)(i) does not speak in terms of an express distinc-tion between higher and lower echelons of supervisory personnel.But the dis-tinction is, nevertheless, implicit in the provision because it does speak in terms ofindividualswho in the course of their employment "use, manufacture, process,transport, or otherwise handle or work on any goods, articles, materials," or "per-form services."This language seems to suggest that it could be applied appro-priately only to such horny-handed sons of toil as working foremen.The impor-tance which I attach to Section 8(b) (4) (ii) derives from the fact that there wouldbe little, if any, need for this provision, which is aimed at threatening or coerciveaction against any person, if mere inducement was prohibited in most cases.Upon the basis of my findings of fact, and upon the entire record, I hereby reachthe following:CONCLUSIONS OF LAW1.Local 324, International Union of Operating Engineers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2.Brewer's City Coal Dock and Wellpoint Dewatering Corporation are personsengaged in commerce or in industries affecting commerce within the meaning ofSection 2(6) and (7) of the Act.3.By inducing and encouraging James K. Davidson, a supervisor of WellpointDewatering Corporation, who at the time was in complete charge of operations ata construction site being dewatered by the Wellpoint Dewatering Corporation, notto accept two deliveries of sand made by Brewer's City Coal Dock against whichthe Respondent was conducting a strike, the Respondent did not engage in anyunfair labor practice affecting commerce within the meaning of Section 8(b)(4)(i)or (ii) (B) of the Act.[Recommendations omitted from publication.]Barr's Jewelers IandRetail Clerks Union Local 1390,RetailClerks International Association,AFL-CIO,Petitioner.CaseNo. 4-RC-4388.April 04, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Katherine W. Neel, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit :iAs noted at thehearing, Employer Is composedof the fivefollowingseparatecorpora-tions, all ownedand operated by members of the Barr family : AssociatedBarr Stores,Inc. ; Barr's Jewelersand Silversmiths, Inc. ; Barr's, Inc. ; BarrBrothers of New Jersey ;and Barr Brothers, Inc.131 NLRB No. 37.